 ELLIOTT PRECISION BLOCK CO.141ElliottPrecisionBlockCo.andGeneralTruckDrivers,Warehousemen&Helpers Union Local467,InternationalBrotherhood.ofTeamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case 31-RC-2895June 2, 1975DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMANMURPHY AND MEMBERSFANNING AND PENELLOOn September 20, 1974, the Regional Director forRegion 31 issued a Decision and Order in the above-entitled proceeding in which he rejected as inappro-priate the Petitioner's request for a residual unit ofthe Employer's currently unrepresented employees.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Petitioner filed atimely request for review of the Regional Director'sdecision on the grounds that in failing to find aresidual unit to be appropriate, he made findings offact which are clearly erroneous and departed fromofficially reported Board precedent.By telegraphic order dated November 14, 1974, therequest for review was granted.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review andfinds, contrary to the Regional Director, that aquestion affecting commerce exists concerning therepresentation of certain employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act, for the following reasons:The Employer is engaged in the manufacture andsale of masonry and concrete blocks at its SanBernardino, California, facility. The Petitioner nowrepresents the Employer's four truckdrivers, and HodCarriers, Construction, Production and MaintenanceLaborers, Local 783, AFL-CIO, referred to herein asthe Hod Carriers, represents eight laborers employedin the Employer's manufacturing plant. As indicated,the Petitioner requested a separate residual unit ofseven unrepresented employees. The Regional Direc-tor concluded that no residual unit was appropriateon the basis of his finding that, of the unrepresentedemployees, Halston, vice president of the Employer,and Hiepler, his assistant, even assuming they are notsupervisors, are managerial employees; that Tatum, asalaried bookkeeper working in the Employer's frontoffice, is an office clerical employee; that Fred218 NLRB No. 18Elliott, Jr., son of the sole owner of the Employer,enjoysa special status which allies him withmanagement; that Alsip, an outside salesman, is nolonger employed by the Employer; and that Monkand Shimke, who he found, contrary to the Employ-er,are not supervisors as defined in the Act, areclosely allied in interest with the separately repre-sented laborers. The Petitioner contends, in effect,that, as the Hod Carriers does not seek to add themto its existing unit,Monk and Shimke, together withHalston, Hiepler, and Tatum, constitute an appropri-ate residual unit. It contends the Regional Directorerred in finding Halston and Hiepler to be manageri-al employees, and that Tatum, if not included in theunit, would be the sole unrepresented employee.The Employer's operation is relatively small,consisting of a production area, a yard used forloading and storage, and an office, located over theproduction floor, where the Employer's records arekept and countersales' are transacted. The laborersperform various functions in the production process,using two machines to manufacture concrete blocksof differentsizes, shapes, and colors, according to thespecifications of the building contractors who com-prise the Employer's major customers. Normally,each machine is manned by a crew of three or fourmen. Monk and Shimke are senior, salaried employ-ees who spend nearly all of their working time on theproduction floor overseeing and assisting in theproduction process. When the Employer receives anorder from a customer, it is written up in the officeand sent to the production area via Monk or hisassistant,Shimke. Pursuant to these work orders,Monk or Shimke instructs the laborers on what typeof block is to be produced.As found by the Regional Director, Halston andHiepler, his assistant, spendmuch of their timeworking in the office area performing such tasks asreceiving and writing up telephone orders, givingprice estimates to customers, arranging delivery andpickup dates, preparing checks for the signature ofthe Employer's president, Fred Elliott, Sr., insuringan adequate supply of raw materials, handling cashreceipts and invoicing, and generally coordinatingthe manufacturing and sales aspects of the businessthrough Monk and Shinike.Halston has the title of vice president and is incharge of all operations. The record establishes thatFred Elliott, Sr., is absent from the plant at least aportion of every day and relies on Halston toimplement his policies in all aspects of the operationand to handle any situation which mayarise.Halstonhas the power, although he has never exercised it, todischarge and discipline employees. Elliott testifiedthatHalston can send homeanyemployee whoreports for work in an unfit condition. Halston has, 142DECISIONSOF NATIONALLABOR RELATIONS BOARDon occasions when there was a lack of work,instructed employees not to report to work on thefollowing day.Hiepler has the same authority as Halston in thelatter's absence. Principally, Hiepler substitutes forHalston during his annual 3-week vacation. Hieplerand. Halston alternate Saturday work. On, that dayElliott and either Halston or Hiepler are engagedalmost wholly in handling over-the-countersales, asretail customer traffic is usually then heaviest. Alsoworking on Saturdays is a yardman who assists inloading customers' orders, and a few other employeeswho do general maintenance work, apparently withlittle or no supervision.'Tatum also works in the office where he performsbookkeeping and other office clerical functionsunder the immediate supervision of Elliott. He issalaried and receives the same benefits as the othersalaried personnel.Upon the foregoing, as Monk and Shimke havebeen found to be nonsupervisory leadmen and toshare a close community of interest with the laborers,theymay, contrary to the Regional Director, berepresented by the Petitioner as part of a residualunit.2As to Halston and Hiepler, we are unable toagree that they are managerial employees. So far asthe record shows, they merely implement theEmployer's clearly established policies .3However,we fmd that Halston is a supervisor on the basis ofthe facts set forth above which indicate that heresponsibly directs production employees and hasother indicia of supervisory authority over them. Forthis reason, he is excluded from the residual unitwhich we find appropriate herein. As, in our opinion,Hiepler substitutes for Halston only sporadically andhis alternate Saturday work does not require theexerciseof supervisory authority,we fmd thatHiepler is not a supervisor. Further, in view ofHiepler's frequent contacts with other employees intheEmployer's relatively small establishment, wefmd that he shares a sufficient community of interestwith them to warrant his inclusion in the residualunit.Finally,we shall include Tatum as well,because, in our view, his interests too are allied withthose of the other employees of the Employer.Moreover, if he were excluded, he might become theonly unrepresented employee of the Employer andthus be denied the opportunity to be represented incollective bargaining.4Accordingly,we conclude that Monk, Shimke,Hiepler,and Tatum constitute a residual unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act, and weshall direct an election among them.[Directionof Election andExcelsiorfootnoteomitted from publication.]iProduction work is performed by laborers on Saturdays only on an "as-3SeeAmerican Radiator & Standard Sanitary Corporation,Pacific Orderneeded"basis.'Handling Division,119 NLRB 1715 (1958).2Complete Auto Transit, Inc.,214 NLRB No. 45 (1974).4Victor Industries Corporation ofCaliforniq215 NLRB No. 7 (1974).